Exhibit 1 Financial Valuation of Hogla-Kimberly Ltd. Pursuant to the Directives of IAS 36 To the attention of: Clal Industries and Investments Ltd. Tel Aviv Dear Sir/Madam: Re: Financial Valuation of Hogla-Kimberly Ltd. I was commissioned by Clal Industries and Investments Ltd. (hereinafter: "CII") to conduct a financial valuation of the shareholders' equity of Hogla-Kimberly Ltd. (hereinafter: "Hogla") as at September 30, 2011. The objective of this professional opinion is to examine the need for impairment of the outstanding investment in Hogla, in the financial statements of CII, in accordance with the directives of IAS 36. Hadera Paper Ltd. (hereinafter: "Hadera Paper") holds 49.9% of the shares of Hogla, while Kimberly Clark Corporation (hereinafter: "KC") holds 50.1% of the shares of Hogla. CII holds a 59.09% stake in Hadera Paper. In my estimation, in view of the data I received, the value of the shareholders' equity of Hogla, as at September 30, 2011, is estimated to lie in the range between NIS 1,248-1,353 million. Hadera Paper's holding stake in Hogla (49.9%), as presented in the financial statement of CII as at the present time, amounts to NIS 623-675 million. Vadim Portnoy Business Consulting LTD. ואדים פורטנוי יעוץ עסקי בע"מ Gibor Sport Tower
